Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-23-2019 under new application, which have been placed of record in the file. Claims 1-18 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-23-2019, 06-15-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 

Regarding Claim 1, LI XIAORUI et al. (CN 103837988 A) suggests an imaging display system please see summary of invention paragraphs 1-3), applied to augmented reality technology, wherein the imaging display system (paras. 2-5, 34-94 of the specification, figs. 1-7, suggests head mounted display devices, discloses a miniature near-to-eye display optical system, the miniature near-to-eye display optical system can be applied in enhanced display technology) is provided with an optical engine module (paragraphs  34-48 , 60, 63, suggests an optical engine module)  comprising a polarization beam splitter for splitting incident light into two types of polarized light and simultaneously emitting the polarized light from an exit surface of the optical engine module (paragraphs  34-48 , 60, 63 further suggest waveguide structure an optical engine 
LI XIAORUI et al. (CN 103837988 A IDS) fails to suggest the image display is applied to augmented reality and the waveguide has tube shape.
However, prior art of WANG YA'NAN (CN 105425395 A IDS) suggests  the image display is applied to augmented reality (please see background of technology paragraph 1, summary invention paragraphs 1, 3 suggests image display applied to augmented reality),  and the waveguide has tube shape (please see summary invention paragraphs 1-17, embodiments  paragraph 2-9 figure 1,  suggests the waveguide is tubular and further suggests A plurality of trans-reflective output waveguide plate arrays 
LI XIAORUI et al. (CN 103837988 A IDS) teaches head mounted display devices, discloses a miniature near-to-eye display optical system, the miniature near-to-eye display optical system can be applied in enhanced display technology.
WANG YA'NAN (CN 105425395 A IDS) teaches the image display is applied to augmented reality and the waveguide has tube shape.
LI XIAORUI et al. (CN 103837988 A IDS) teaches the first polarization beam apparatus and the second polarization beam apparatus are linearly arranged, and the polarization light-dividing surface of the first described polarization beam apparatus is parallel with the polarization light-dividing surface of the second polarization beam apparatus, facilitate on the one hand the propagation of light signal, on the other hand, make the miniature nearly eye display optical system more compact structure of the present invention.
LI XIAORUI et al. (CN 103837988 A IDS) does not teach the image display is applied to augmented reality and the waveguide has tube shape.
LI XIAORUI et al. (CN 103837988 A IDS) contained a device which differed the claimed process by the substitution of the step of the image display is applied to augmented reality and the waveguide has tube shape. WANG YA'NAN (CN 105425395 A IDS) teaches substituted step of the image display is applied to augmented reality and the waveguide has tube shape and their functions were known in the art to enabling a person to be able to have an augmented reality glasses of field angle improve a lot (Large visual angle augmented reality glasses) as well as thickness reduces, and reduces the weight of glasses, improves the comfort of user (please see summary of invention paragraphs 6, 7). LI XIAORUI et al. (CN 103837988 A IDS) step of the image display is applied to augmented reality and the waveguide has tube shape of WANG YA'NAN (CN 105425395 A IDS) and the results would have been predictable and resulted in enabling a person a kind of Large visual angle augmented reality glasses of glass with thickness reduces, and reduces the weight of glasses, improves the comfort of user (please see summary of invention paragraphs 6, 7).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, LI XIAORUI et al. (CN 103837988 A IDS) suggests the two types of polarized light comprise S polarized light and P polarized light (please see paragraphs 1-16 summary of invention, see lines 5-7 of paragraph 34 of the specification and Fig. 1, also discloses that light is split into S-polarized light and P-polarized light by a polarizing beam splitter).


 Further Examiner maintains “the triangular prism is coated with a light-absorbing material” is well-known to one ordinary skill in the art as disclosed by prior art of Levine Jules D et al. (US 5911616 A) disclosure; Col. 5, Lines 3-14, 23-25, Col. 5, Line 64 to Col. 6, Line 24.

Regarding Claim 4, LI XIAORUI et al. (CN 103837988 A IDS) suggests an entrance pupil of light emitted from the exit surface and incident into the waveguide structure is completely comprised in the waveguide structure (paragraphs 34-68, 73-94 further suggests waveguide device 10 further comprises: A plurality of trans-reflective 
Please also see prior art of  WANG YA'NAN (CN 105425395 A IDS) disclosure; please see summary invention paragraphs 1-17, embodiments  paragraph 2-9 figure 1,  suggests the waveguide is tubular and further suggests A plurality of trans-reflective output waveguide plate arrays (i.e., a plurality of transflective lenses (semi-transparent and semi-reflective)), it is straightforward to determine from Figure 1, that the waveguides are parallel to each other and arranged obliquely in sequence inside the waveguide device, the light rays incident into the waveguide device being reflected at the surface of each waveguide plate to be released uniformly into the eye of the observer in another words enabling a person a kind of Large visual angle augmented reality glasses of glass with thickness reduces, and reduces the weight of glasses, improves the comfort of user.

Regarding Claim 5, LI XIAORUI et al. (CN 103837988 A IDS) suggests a triangular prism is disposed between the waveguide structure and the exit surface, and the shape of the triangular prism matches the angle between the waveguide structure and the exit surface; an outer surface of the triangular prism is coated with a reflective material; the angle between the waveguide structure and the exit surface causes the light reflected from the outer surface of the triangular prism into the waveguide structure 

Regarding Claim 6, LI XIAORUI et al. (CN 103837988 A IDS) suggests an entrance pupil of light emitted from the exit surface and incident into the waveguide structure is comprised in the triangular prism (summary of invention, paragraphs 1-20 entrance pupil of light emitted from the exit surface and incident into the waveguide structure is comprised in the triangular prism  paragraph 34-68,further suggests 

Regarding Claim 7, LI XIAORUI et al. (CN 103837988 A IDS) suggests  a lighting portion of the optical engine module comprises a light splitting surface and a light source array, and the light splitting surface is disposed obliquely relative to the light source array; a first type of polarized light in the polarized light emitted from the light source array is transmitted through the light splitting surface and emitted from the exit surface of the optical engine module; a second type of polarized light in the polarized light emitted from the light source array is reflected 90 degrees by the light splitting surface and emitted; the light source array is disposed parallel to the optical path of the second type of polarized light reflected by the light splitting surface; the first type of polarized light is S polarized light, and the second type of polarized light is P polarized light; or the first type of polarized light is P polarized light, and the second type of polarized light is S polarized light ((see paragraphs 34-37 and Figures 1-6; also discloses: image source 2 provide an image, 1ED light source 1 provide a light source for LCOS image source 2, the LED light source 1 is a surface light source formed of an LED array, the first polarizing beam splitter 3 reflects S light (i.e., polarized light of the second type) of the LED light source 1 onto the LCOS image source 2 and passes P 

Regarding Claim 8, LI XIAORUI et al. (CN 103837988 A IDS) suggests the light source array is a polarized light emitter (please see summary of invention paragraphs 1-20).

Regarding Claim 9, LI XIAORUI et al. (CN 103837988 A IDS) suggests the light source array is a non-polarized light emitter; a linear polarizer is disposed between the light source array and the light splitting surface to convert the light emitted by the light source array into polarized light (please see summary of invention paragraphs 1-20 suggesting light source is LED light source, the first polarizing beam splitter 3 and the second polarizing beam splitter 4 to split the light emitted from the LED light source into S light and P light, allowing the P light to be transmitted through the light splitting plane of the polarizing beam splitter and to be emitted from the exit plane of the optical engine module, while using an array of light sources emitting polarized light or arranging a linear polarizing plate between the array of light sources emitting unpolarized light and the light splitting plane in order to make the light incident on the polarizing beam splitter polarized light; so that the first type of polarized light is S light and the second type of polarized light is P light to adjust the setting of the polarizing beam splitter, please see paragraphs 34-73 for further details).



Regarding Claim 11, LI XIAORUI et al. (CN 103837988 A IDS) suggests a display portion of the optical engine module comprises: a micro display disposed perpendicular to the light path of the second type of polarized light reflected by the light splitting surface, the light emitted from the light source array being reflected by the light splitting surface and then imaged and displayed on the micro display; the micro display is also used to reflect the second type of polarized light and then convert the same into the first type of polarized light, and to transmit the first type of polarized light through the light splitting surface (see paragraph 36 of the specification and Figure 1; also discloses that the portion of the optical engine module for display comprises: an LCOS image source 2 (i.e., a microdisplay) disposed perpendicular to the optical path direction of the s-light reflected by the light-splitting plane, the light emitted from the LED light source array 1 entering the first polarizing beam splitter 3, being reflected on the polarizing beam 

Regarding Claim 12, LI XIAORUI et al. (CN 103837988 A IDS) suggests the micro display is a display capable of rotating the polarization of reflected light (please see summary of invention paragraphs 1-20 suggests display panel (e.g., liquid crystal on silicon panel (LCOS), digital micro-mirror display, etc.) imparts image data onto the lamp light via selective reflection by an array of reflective pixels;  using an LCOS panel, reflection by display panel rotates the polarization of the incident LED light by 90 degrees. Upon reflection of the incident lamp light, display light (which has been rotated in polarization by 90 degrees to be, for example S polarized) is re-directed by in-coupling beam splitter and propagates down light relay section along a forward propagation path towards viewing region. As display light passes through linear polarizer, any remaining components of P polarization are substantially absorbed for detail please see paragraphs 34-68, suggests, see paragraph 36 of the specification and Figure 1) also discloses that the portion of the optical engine module for display comprises: an LCOS image source 2 (i.e., a microdisplay) disposed perpendicular to the optical path direction of the s-light reflected by the light-splitting plane, the light emitted from the LED light source array 1 entering the first polarizing beam splitter 3, being reflected on the polarizing beam splitter plane S of the first polarizing beam splitter 3, being incident on the LCOS image source 2, the LCOS image source being illuminated; 

Regarding Claim 13, LI XIAORUI et al. (CN 103837988 A IDS) suggests the micro display is a display that cannot rotate the polarization of reflected light; a first quarter-wave plate is disposed between the micro display and the light splitting surface for rotating the polarization of reflected light (see paragraph 36 of the specification and FIG. 1; also suggests that the LCOS image source 2 changes the polarization state of light by 90 degrees, thus, the S light is changed into P polarized light, impinging on the first polarizing beam splitter 3, on this basis, replacing the LCOS image source with a display and a quarter-wave plate rotate the polarization of the reflected light by changing the polarization state of the light, please see summary of invention paragraphs 1-20)

Regarding Claim 14, LI XIAORUI et al. (CN 103837988 A IDS) suggests a first reflective surface is provided in the optical engine module, and the first reflective surface is disposed between the micro display and the light splitting surface and is parallel to the micro display; the micro display is attached to the first reflective surface through a mechanical housing (Figures 1-2 suggests in the optical engine module, the side of the polarizing beam splitter 3 facing the LCOS image source 2 has a first reflective surface disposed between and parallel to the LCOS image source 2; the use of a mechanical enclosure to attach the LCOS image source 2 to the first reflective 

Regarding Claim 15, LI XIAORUI et al. (CN 103837988 A IDS) suggests the optical engine module further comprises: a collimating lens disposed perpendicular to the optical path of the second type of polarized light reflected by the light splitting surface and located on two sides of the light splitting surface together with the micro display, the collimating lens being used to stretch the imaging distance of pixels on the micro display; and a second quarter-wave plate disposed between the collimating lens and the light splitting surface for rotating the polarization of reflected light (please see summary of invention paragraphs 1-20 and paragraph 36 and Figure 1, also discloses that the optical engine module further comprises: a first mirror 6 (i.e., a collimator lens) disposed perpendicular to the optical path direction of the S light reflected by the light-splitting plane and located on both sides of the light-splitting plane respectively from the LCOS image source 2, the first mirror 6 for stretching the imaging distance of the pixels on the LCOS image source 2 can be directly and unambiguously determined by FIG. 1; a first quarter wave plate 5 (i.e. A second quarter wave plate), between the first mirror 6 and the light-splitting plane for rotating the polarization of the light reflected by the LCOS image source 2 and transmitted through the first polarizing beam splitter 3 and the second polarizing beam splitter 4)

Regarding Claim 16, LI XIAORUI et al. (CN 103837988 A IDS) suggests a second reflective surface is provided between the second quarter-wave plate and the 

Regarding Claim 17 and 18 LI XIAORUI et al. (CN 103837988 A IDS) suggests the polarization beam splitter in the optical engine module is used to split incident light into two types of polarized light and emit the polarized light from the exit surface of the optical engine module; the polarization beam splitter is formed by a combination of a first right-angle prism and a second right-angle prism; the first right-angle prism 
Please also see prior art of Hasegawa Shinya (US 5751682 A) disclosure; 
Col. 5, Line 66 to Col. 6, Line 12, suggesting right Angle prisms bonded. Please also see Col. 3, Line 61 to Col. 4, Line 24 suggesting prism having oblique surface and right angle prisms bonded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review the cited prior art on USPTO 892’s.
Please see prior art of 
Bohler Christopher Lee (US 8556490 B1) disclosure; Col. 3, Lines 39-67.
Border John N et al. (US 20180267302 A1) disclosure; paragraphs 475, 483, 486.
JHAWAR SANJAY SUBIR et al. (US 20180181810 A1) disclosure; paragraphs 24, 29, 36, 68, 69; figures 1, 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-15-2021